                 Case 3:20-cv-06761-EMC Document 38 Filed 12/08/20 Page 1 of 6




 1 JEFFREY BOSSERT CLARK
   Acting Assistant Attorney General
 2
   LESLEY FARBY
 3 Assistant Branch Director

 4 ERIC J. SOSKIN (PA Bar # 200663)
   Senior Trial Counsel
 5 United States Department of Justice
   Civil Division
 6 Federal Programs Branch

 7           1100 L Street NW, Room 12002
             Washington, DC 20005
 8           Telephone: (202) 353-0533
             FAX: (202) 616-8470
 9           Eric.Soskin@usdoj.gov

10 Attorneys for Defendants

11                                     UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN FRANCISCO DIVISION

14
     STATE OF CALIFORNIA,                               )   Case No. 3:20-cv-06761-EMC
15                      et al.                          )
          Plaintiffs,                                   )   FEDERAL DEFENDANTS’ RESPONSE TO
16                                                      )   MOTION TO INTERVENE
        v.                                              )
17                                                      )   Noting Date: January 14, 2021
     BUREAU OF ALCOHOL, TOBACCO,                        )   Time: 1:30 p.m.
18   FIREARMS, and EXPLOSIVES (“ATF”),                  )   Place: Courtroom 5, 17th Floor
                      et al.,                           )
19                                                      )
             Defendants.                                )
20

21
             In this action, four plaintiffs (two individuals, a non-profit policy organization, and a state
22
     government) seek to overturn the longstanding definition of “firearm” set forth in the Gun Control Act
23
     of 1968 (“GCA”), as interpreted in, inter alia, classification letters issued by the Bureau of Alcohol,
24
     Tobacco, Firearms, and Explosives (“ATF”) determining whether certain receiver blanks satisfy that
25
     definition. 1 See Compl. at ¶¶ 19-22, ECF No.1; Defs. Mot. to Dismiss at 4-5, ECF No. 29 (“MTD Br.”).
26
     Now, a nearly-mirror image set of proposed intervenors (two individuals, a non-profit policy
27
             1
28            ATF and the other federal agencies and officials named in the Complaint will be referred to
     collectively as “Defendants” or “Federal Defendants.”
                                                        1
      FEDERAL DEFENDANTS’ RESPONSE TO MOTION
      TO INTERVENE
                Case 3:20-cv-06761-EMC Document 38 Filed 12/08/20 Page 2 of 6




 1 organization, and a manufacturer of firearms parts) seek to join this litigation to defend against

 2 plaintiffs’ claims for relief. See Mem. In Support of Mot. to Intervene at 2-4, ECF No. 24-1

 3 (“Intervenors’ Br.”). For the reasons set forth below, the Court should first address Defendants’ motion

 4 to dismiss, particularly the question of whether jurisdiction exists to proceed in this matter at all. Should

 5 the Court act now on the motion to intervene, however, Defendants do not oppose the intervention of the

 6 manufacturer and the two individuals, each of whom meets the standards of Fed. R. Civ. P. 24. At this

 7 time, Defendants take no position on the organization’s intervention.

 8       A.      The Court Should Address Defendants’ Motion To Dismiss Prior To A Ruling On The
 9               Proposed Intervenors’ Motion.

10            As explained in Defendants’ Motion to Dismiss, there are serious questions about whether the

11 plaintiffs have met their burden to establish that the Court has subject-matter jurisdiction over this action.

12 See MTD Br. at 6-12 (arguing that plaintiffs lack standing to bring their claims). The Court should

13 therefore address whether it has jurisdiction first, before turning to any other questions: “Without

14 jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and

15 when it ceases to exist, the only function remaining to the court is that of announcing the fact and

16 dismissing the cause.” Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94 (1998) (quoting

17 Ex Parte McCardle, 7 Wall. 506, 514, 19 L. Ed. 264 (1868)).

18            Defendants’ Motion to Dismiss also raises another threshold issue with implications for the

19 proposed intervenors. As Defendants explained therein, “[t]he six-year statute of limitations found in

20 28 U.S.C. § 2401(a) applies to APA claims.” United States v. Estate of Hage, 810 F.3d 712, 720 (9th

21 Cir. 2016). Intervenor BlackHawk Manufacturing Group, Inc. (“Blackhawk”) rests its request to

22 intervene in part on the plaintiffs’ challenge to a July 15, 2013 classification letter attached as Exhibit

23 14 to the Complaint. See Intervenors’ Br. at 4 (citing Compl. at p.77 n.83). If the Court grants

24 Defendants’ motion to dismiss the plaintiffs’ challenges to actions occurring more than six years before

25 the filing of the Complaint, consistent with 28 U.S.C. § 2401(a), such a decision could significantly

26 affect the analysis of whether intervention should be granted.

27            The resolution of Defendants’ motion to dismiss prior to the resolution of the motion to intervene

28 would also promote the “just, speedy, and inexpensive determination” of the proceeding, Fed. R. Civ.

                                                           2
      FEDERAL DEFENDANTS’ RESPONSE TO MOTION
      TO INTERVENE
              Case 3:20-cv-06761-EMC Document 38 Filed 12/08/20 Page 3 of 6



 1 P. 1, which is the same objective the Ninth Circuit has emphasized in favoring a “liberal policy in favor

 2 of intervention [that] serves both efficient resolution of issues and broadened access to the courts.”

 3 Wilderness Soc’y v. USFS, 630 F.3d 1173, 1179 (9th Cir. 2011) (en banc) (quotation omitted). If the

 4 Court grants Defendants’ motion to dismiss—as it should, for the reasons set forth therein—there would

 5 be no need to resolve the motion to intervene at all. Even if the Court determines that the action should

 6 proceed, however, resolution of Defendants’ motion may clarify the imprecise terminology used in the

 7 Complaint and the parameters of the plaintiffs’ claims, see MTD Br. at 5-6, which would be likely to

 8 assist in resolving the motion to intervene by better defining the scope of the action.

 9      B.      If The Court Acts Now, Defendants Do Not Oppose The Proposed Interventions Of
10              Blackhawk And Two Individuals.
                1. Blackhawk Satisfies The Standards To Intervene As Of Right.
11
             The Complaint appears to challenge, inter alia, a classification letter issued by ATF to proposed
12
     intervenor Blackhawk. See Compl. at 77, n.83; id. at Ex. 14. In the context of the Administrative
13
     Procedure Act (“APA”), such a classification letter is an informal adjudication. See, e.g., Sig Sauer v.
14
     Jones, 133 F. Supp. 3d 364, 369 n.6 (D.N.H. 2015); Freedom Ordnance, Mfg. v. Brandon, 2018 WL
15
     7142127 at *7 (S.D. Ind. Mar. 27, 2018). As a party to this informal adjudication, Blackhawk plainly
16
     has an “interest relating” to the classification letter, and its “ability to protect its interest” would be
17
     impaired if Blackhawk is not permitted to intervene. Fed. R. Civ. P. 24(a). For example, in an informal
18
     adjudication conducted by ATF, Blackhawk could submit supplemental information to assist in ATF’s
19
     classification process or seek reconsideration of an ATF classification, opportunities that would be
20
     unavailable if the Court supplants ATF as the decision-maker without Blackhawk’s participation.
21
             As to whether Blackhawk’s interests will be adequately represented absent intervention, the
22
     plaintiffs here criticize ATF’s action in part based on statements of Blackhawk subsequent to ATF’s
23
     action, see, e.g., Compl. at 22 n.43 & n.44, and the APA may constrain ATF’s ability to adequately
24
     represent Blackhawk’s interests in the face of such post-hoc, extra-record materials. See S.W. Ctr. for
25
     Biological Diversity v. USFS, 100 F.3d 1443, 1450 (9th Cir. 1996) (the lawfulness of agency action
26
     under the APA is to be judged on “the administrative record in existence at the time of the decision”);
27
     Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003) (assessing adequacy of representation based
28


      FEDERAL DEFENDANTS’ RESPONSE TO MOTION
      TO INTERVENE                                        3
                Case 3:20-cv-06761-EMC Document 38 Filed 12/08/20 Page 4 of 6



 1 on “whether the present party is capable and willing to make [intervenor’s] arguments”).

 2          In addition to the foregoing (and the arguments for intervention set forth in the intervenors’

 3 motion), Defendants also note that, as a party to an informal adjudication being challenged by plaintiffs,

 4 it is likely that Blackhawk is a “required party” within the meaning of Fed. R. Civ. P. 19. 2 As such, the

 5 Court would be required to join Blackhawk as a party even if Blackhawk had not sought to intervene.

 6 Fed. R. Civ. P. 19(a)(2). The Advisory Committee Notes to Rule 24 strongly encourage granting

 7 intervention to an applicant whose position is “comparable to that” of a required party under Rule 19,

 8 Fed. R. Civ. P. 24 advisory committee’s note to 1966 amendment, and courts have recognized it as

 9 “obvious” that a motion to intervene should be granted when sought by a required party. Smith v.

10 Chapter 4 Corp., 2017 WL 3579490 at *1 (C.D. Cal. Jan. 19, 2017).

11               2. Mr. Fort and Mr. Barton Should Be Granted Permissive Intervention.

12          The broad claims in the Complaint seek to “upend” the longstanding balance between state and

13 federal regulation of receiver blanks and other firearms parts and “undercut the process under which,

14 for decades, ATF has reviewed” and classified such parts for regulation. MTD Br. at 1-2. Mr. Fort and

15 Mr. Barton allege that they have relied on ATF’s longstanding determinations and decision-making

16 process to engage in various lawful activities which are protected by the federal laws at issue in this

17 case. See Intervenors’ Br. at 8; MTD Br. at 20 (explaining that Congress intended the GCA and Firearm

18 Owner’s Protection Act in part to protect “the acquisition, possession [and] uses of firearms”). Mr. Fort

19 and Mr. Barton assert that these reliance interests are constitutionally and statutorily protected, see

20 Intervenors’ Br. at 8, and thus, that they have “defenses to the claims asserted” and to the relief being
21 sought. Intervenors’ Br. at 14. These alleged reliance interests are substantially different from the

22 interests of the manufacturers of receiver blanks to whom ATF’s classification letters are issued (and

23 thereby have an opportunity to make their interests known to ATF), and this weighs in favor of

24          2
              Rule 19 requires that “[a] person who is subject to service of process and whose joinder will not
     deprive the court of subject-matter jurisdiction must be joined as a party” in several circumstances. Fed.
25   R. Civ. P. 19(a)(1) (emphasis added). As the discussion above suggests, the joinder of Blackhawk may
     be necessary under Rule 19(a)(1)(B)(i), which requires joinder of a person who “is so situated that
26   disposing of the action in the person's absence may . . . as a practical matter impair or impede the
     person's ability to protect the interest.” Separately, however, joinder of Blackhawk may also be
27   necessary under Rule 19(a)(1)(B)(ii), which requires joinder if a party’s absence would “leave an
     existing party subject to a substantial risk of incurring double, multiple, or otherwise inconsistent
28   obligations because of the [absent party’s] interest”). As with intervention, joinder of absent parties
     should be addressed after jurisdiction is established. Steel Co., 523 U.S. 94.
      FEDERAL DEFENDANTS’ RESPONSE TO MOTION
      TO INTERVENE                                       4
              Case 3:20-cv-06761-EMC Document 38 Filed 12/08/20 Page 5 of 6



 1 intervention. See Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 528 (9th Cir. 1983) (reversing district

 2 court’s denial of intervention where an “intervenor offers a perspective which differs materially from

 3 that of the present parties to [the] litigation”). Likewise, Mr. Fort and Mr. Barton’s knowledge of these

 4 interests and experience as persons making firearms from receiver blanks “will significantly contribute

 5 to full development of the underlying factual issues in the suit and to the just and equitable adjudication

 6 of the legal questions presented,” an indicator that permissive intervention should be granted. Spangler

 7 v. Pasadena City Bd. of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977); cf. FCC v. Fox Television Stations,

 8 556 U.S. 502, 515 (2009) (“It would be arbitrary or capricious to ignore” views of affected parties when

 9 an agency changes a “prior policy [that] has engendered serious reliance interests”). Under these

10 circumstances, the standards for permissive intervention are met, as further described in the intervenors’

11 motion. See Intervenors’ Br. at 7-8, 13-14; Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1110–

12 11 (9th Cir. 2002), abrogated on other grounds, Wilderness Soc’y, 630 F.3d 1173 (expanding private

13 intervenors’ ability to intervene in actions with federal defendants).

14      C.      Defendants Take No Position On The Proposed Intervention Of Firearms Policy
15              Coalition (“FPC”).
             FPC asserts that its members include “producers, retailers, purchasers, and possessors” of the
16
     firearms parts at issue in this litigation. Intervenors’ Br. at 5. FPC’s motion to intervene and supporting
17
     declaration do not identify which “producers” are included in its membership. Coupled with the breadth
18
     of claims in the Complaint, see MTD Br. at 4-5, Defendants cannot determine at this time whether
19
     intervention by FPC as an organization would be warranted to represent other manufacturers of receiver
20
     blanks who may otherwise be required parties under Fed. R. Civ. P. 19. See supra Part B.1. Nor is it
21
     clear whether FPC’s intervention would be warranted to represent other individual members of FPC
22
     who may have interests that differ substantially from Mr. Fort and Mr. Barton or whether FPC itself
23
     offers a different perspective from those proposed intervenors. See Watt, 713 F.2d 528. To the extent
24
     that FPC or another organization would effectively represent parties who otherwise must be joined under
25
     Rule 19 or who otherwise may seek to join under Rule 24, it may “serve[] both efficient resolution of
26
     issues and broadened access to the courts” to grant permissive intervention to FPC, Wilderness Soc’y,
27
     630 F.3d 1179, but it remains unclear how the Complaint intersects with the identities and interests of
28


      FEDERAL DEFENDANTS’ RESPONSE TO MOTION
      TO INTERVENE                                        5
                Case 3:20-cv-06761-EMC Document 38 Filed 12/08/20 Page 6 of 6



 1 FPC members, so Defendants take no position on FPC’s intervention. 3

 2
     DATED: December 8, 2020                             Respectfully submitted,
 3

 4
                                                         JEFFREY BOSSERT CLARK
 5                                                       Acting Assistant Attorney General

 6                                                       LESLEY FARBY
                                                         Assistant Branch Director
 7
                                                         /s/ Eric J. Soskin
 8                                                       ERIC J. SOSKIN
                                                         Senior Trial Counsel
 9

10                                                       Attorneys for Defendants

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28   3
      As with the motion to intervene in general, see supra Part A, issues relating to FPC’s intervention may
     be clarified or obviated by resolution of Defendants’ pending motion to dismiss.
         FEDERAL DEFENDANTS’ RESPONSE TO MOTION
         TO INTERVENE                                   6
